On January 18, 1991, respondent Larry D. Ehrlich was indefinitely suspended from the practice of law. In re Ehrlitch, 248 Kan. 92, 804 P.2d 958 (1991). The court further held that the respondent would be readmitted after one year’s suspension without' petition if he established to the satisfaction of the disciplinary administrator that he had complied with the five conditions set out by the court in its opinion. 248 Kan. at 95.
The court has received a report from the disciplinary administrator’s office in which it has determined that respondent has complied with all of the court’s conditions.
It Is Therefore Ordered that Larry D. Ehrlich be reinstated to the practice of law effective January 18, 1992.
It Is Further Ordered that the costs of this proceeding be assessed to the respondent and that this order be published in the official Kansas Reports.